Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 27, 2016

The Court of Appeals hereby passes the following order:

A17A0215. WINSTON HAYLES v. THE STATE.

      In 2006, Winston Hayles was found guilty by a jury of voluntary manslaughter,
aggravated stalking, and other crimes, for which he was sentenced to 35 years to
serve. Hayles’s convictions were affirmed on appeal. Hayles v. State, 287 Ga. App.
601(651 SE2d 860) (2007). Since that time, Hayles has filed various motions and
appeals. See Case No. A08D0406 (denial of extraordinary motion for new trial),
Case No. A08D0450 (denial of motion to vacate judgment/verdicts obtained by
perjury). In September 2015, Hayles filed a motion to vacate or set aside his
sentence. The trial court dismissed the motion on March 15, 2016 because Hayles
raised claims that could have or should have been raised in his motion for new trial.
Hayles then filed his notice of appeal on May 4, 2016.            We, however, lack
jurisdiction.
      Pretermitting whether Hayles had a right of direct appeal from the order he
wishes to appeal, his notice of appeal was not timely filed. To be timely, a notice of
appeal must be filed within 30 days after entry of an appealable order. OCGA § 5-6-
38 (a). The proper and timely filing of a notice of appeal is an absolute requirement
to confer jurisdiction on this Court. See Rowland v. State, 264 Ga. 872 (1) (452 SE2d
756) (1995). Because Hayles filed his notice of appeal 50 days after entry of the trial
court’s order, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack
of jurisdiction.
Court of Appeals of the State of Georgia
                                     09/27/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.